         Case 3:19-cv-00575-DJS Document 27 Filed 08/13/20 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Pamela Pellett
            Plaintiff(s)
      vs.                                 CASE NUMBER: 3:19-cv-575 (DJS)

Andrew Saul
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff is awarded attorneys’ fees under the EAJA
(28 U.S.C. § 2412, et seq.) in the amount of $5,826.12. It is further ordered that payment
will be made directly to Plaintiff’s attorney pursuant to the agreed upon assignment from
Plaintiff.

All of the above pursuant to the order of the Honorable Judge Daniel J. Stewart, dated
the 13th day of August, 2020.


DATED: August 13, 2020




                                                       s/Kathy Rogers
                                                 Kathy Rogers
                                                 Deputy Clerk
